Title: [Diary entry: 23 May 1786]
From: Washington, George
To: 

Tuesday 23d. Thermometer at 60 in the Morng.—60 at Noon and 58 at Night. Misting in the Morning and very cloudy & cold all day with the Wind at No. Et. Rid to Muddy hole and Neck Plantations. Ordered the grd. allotted for Cabbages, to be prepared at both places; and plants to be taken from my garden to set it with. This preparation consisted of another listing (or plowing with three furrows) of the

ground which had been before listed; leaving an intermediate row at each place for Turnips, to try which would yield most, & be most profitable—replanting the common Corn which had been drilled at Muddy hole. Finished planting Peas with the Barrel in the Neck on Saturday last and listing the Corn ground at the same place this day for planting in the common way. Began yesterday, with the Ferry people, to list the New ground in front of the House for Corn—with Hoes. And this day began to lay the Flags in my Piaza—Cornelius and Tom Davis assisting.